UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA                                               :
                                                                       :
                  -v-                                                  :    S6 16-CR-387 (JMF)
                                                                       :
JULIO MARQUEZ-ALEJANDRO et al.,                                        :   SCHEDULING ORDER
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        The Court has reviewed the parties’ competing proposals for pretrial deadlines. The

Court shares Defendants’ concern that later disclosure of 3500 material may necessitate a second

round of in limine motion practice, but — as Defendants acknowledge — the Court lacks

authority to mandate early disclosure of such material. In light of that, the following schedule

shall govern pretrial proceedings in this case:

    •   No later than March 2, 2020, the Government shall file a revised and supplemental
        enterprise letter and a Rule 404(b) notice, and shall provide expert notices. By the same
        date, Defendants shall disclose any Rule 12.1, Rule 12.2, and Rule 12.3 defenses and
        shall file any motion regarding constructive amendment and a proposed jury
        questionnaire.

    •   No later than March 9, 2020, the Government shall file its opposition to Defendants’
        motion regarding constructive amendment and any response to the proposed jury
        questionnaire.

    •   No later than March 16, 2020, Defendants shall file any reply in further support of their
        motion regarding constructive amendment and the proposed jury questionnaire.

    •   No later than March 23, 2020, the parties shall file any motions in limine.

    •   No later than April 6, 2020, the parties shall file any opposition to motions in limine.

    •   No later than April 13, 2020, the parties shall file any replies in further support of
        motions in limine, and Defendants shall provide expert notices.
   •   No later than April 20, 2020, the Government shall produce any 3500 and Giglio
       material for cooperating witnesses, for attorneys’ eyes only.

   •   No later than April 27, 2020, the parties shall file any requests to charge (including, as
       set forth in the Court’s prior order, proposals for preliminary instructions to the jury),
       proposed voir dire, and a proposed verdict form.

   •   No later than May 11, 2020, the parties shall share proposed exhibit lists and proposed
       stipulations.

   •   No later than May 18, 2020, the Government shall disclose remaining 3500 and Giglio
       material, and previously produced cooperator 3500 and Giglio materials will become
       available for Defendants to review, subject to the provisions for “Sensitive Disclosure
       Material” in the Protective Order. By the same date, Defendants shall disclose any Rule
       26.2 material.

In light of the Government’s unwillingness to provide earlier disclosure of 3500 material, the

Government shall ensure that its revised and supplemental enterprise letter and 404(b) notice

contain enough details about the other conduct the Government intends to prove to enable

Defendants to bring any motions they would want or need to bring on that basis. Failure to do so

may result in preclusion of such evidence.

       The Court reiterates that Defendants’ pretrial submissions — that is, all proposed voir

dire, requests to charge, proposed verdict forms, and motions in limine — shall be made on a

joint basis unless the Court grants leave to a Defendant to make a submission on his own behalf.

       SO ORDERED.

Dated: February 13, 2020                            __________________________________
       New York, New York                                    JESSE M. FURMAN
                                                           United States District Judge




                                                2
